
	
		I
		112th CONGRESS
		1st Session
		H. R. 2421
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2011
			Ms. DeLauro (for
			 herself, Mr. Conyers,
			 Mr. Jackson of Illinois,
			 Ms. Richardson,
			 Ms. Norton,
			 Mr. Gutierrez, and
			 Mr. Cicilline) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To provide for the treatment and temporary financing of
		  short-time compensation programs.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Layoff Prevention Act of
			 2011.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Treatment of short-time compensation
				programs.
					Sec. 3. Temporary financing of short-time compensation payments
				in States with programs in law.
					Sec. 4. Temporary financing of short-time compensation
				agreements.
					Sec. 5. Grants for short-time compensation
				programs.
					Sec. 6. Assistance and guidance in implementing
				programs.
					Sec. 7. Reports.
				
			2.Treatment of
			 short-time compensation programs
			(a)Definition
				(1)In
			 generalSection 3306 of the Internal Revenue Code of 1986 (26
			 U.S.C. 3306) is amended by adding at the end the following new
			 subsection:
					
						(v)Short-Time
				compensation programFor purposes of this chapter, the term
				short-time compensation program means a program under
				which—
							(1)the participation
				of an employer is voluntary;
							(2)an employer
				reduces the number of hours worked by employees in lieu of layoffs;
							(3)such employees
				whose workweeks have been reduced by at least 10 percent, and by not more than
				the percentage, if any, that is determined by the State to be appropriate (but
				in no case more than 60 percent), are eligible for unemployment
				compensation;
							(4)the amount of
				unemployment compensation payable to any such employee is a pro rata portion of
				the unemployment compensation which would otherwise be payable to the employee
				if such employee were totally unemployed;
							(5)such employees are
				not expected to meet the availability for work or work search test requirements
				while collecting short-time compensation benefits, but are required to be
				available for their normal workweek;
							(6)eligible employees
				may participate, as appropriate, in training (including employer-sponsored
				training or worker training funded under the Workforce Investment Act of 1998)
				to enhance job skills if such program has been approved by the State
				agency;
							(7)the State agency
				shall require employers to certify that the employer will continue to provide
				health benefits and retirement benefits under a defined benefit plan (as
				defined in section 414(j)) and contributions under a defined contribution plan
				(as defined in section 414(i)) to any employee whose workweek is reduced under
				the program under the same terms and conditions as though the workweek of such
				employee had not been reduced;
							(8)the State agency
				shall require an employer to submit a written plan describing the manner in
				which the requirements of this subsection will be implemented (including a plan
				for giving advance notice, where feasible, to an employee whose workweek is to
				be reduced) together with an estimate of the number of layoffs that would have
				occurred absent the ability to participate in short-time compensation and such
				other information as the Secretary of Labor determines is appropriate;
							(9)in the case of
				employees represented by a union, the appropriate official of the union has
				agreed to the terms of the employer’s written plan and implementation is
				consistent with employer obligations under the applicable Federal laws;
				and
							(10)upon request by
				the State and approval by the Secretary of Labor, only such other provisions
				are included in the State law that are determined to be appropriate for
				purposes of a short-time compensation
				program.
							.
				(2)Effective
			 dateSubject to paragraph (3), the amendment made by paragraph
			 (1) shall take effect on the date of the enactment of this Act.
				(3)Transition
			 period for existing programsIn the case of a State that is
			 administering a short-time compensation program as of the date of the enactment
			 of this Act and the State law cannot be administered consistent with the
			 amendment made by paragraph (1), such amendment shall take effect on the
			 earlier of—
					(A)the date the State
			 changes its State law in order to be consistent with such amendment; or
					(B)the date that is 2
			 years and 6 months after the date of the enactment of this Act.
					(b)Conforming
			 amendments
				(1)Internal Revenue
			 Code of 1986
					(A)Subparagraph (E)
			 of section 3304(a)(4) of the Internal Revenue Code of 1986 is amended to read
			 as follows:
						
							(E)amounts may be
				withdrawn for the payment of short-time compensation under a short-time
				compensation program (as defined under section
				3306(v));
							.
					(B)Subsection (f) of
			 section 3306 of the Internal Revenue Code of 1986 is amended—
						(i)by
			 striking paragraph (5) (relating to short-time compensation) and inserting the
			 following new paragraph:
							
								(5)amounts may be
				withdrawn for the payment of short-time compensation under a short-time
				compensation program (as defined in subsection (v));
				and
								;
				and
						(ii)by redesignating
			 paragraph (5) (relating to self-employment assistance program) as paragraph
			 (6).
						(2)Social Security
			 ActSection 303(a)(5) of the Social Security Act is amended by
			 striking the payment of short-time compensation under a plan approved by
			 the Secretary of Labor and inserting the payment of short-time
			 compensation under a short-time compensation program (as defined in section
			 3306(v) of the Internal Revenue Code of 1986).
				(3)Unemployment
			 Compensation Amendments of 1992Subsections (b) through (d) of
			 section 401 of the Unemployment Compensation Amendments of 1992 (26 U.S.C. 3304
			 note) are repealed.
				3.Temporary
			 financing of short-time compensation payments in States with programs in
			 law
			(a)Payments to
			 States
				(1)In
			 generalSubject to paragraph (3), there shall be paid to a State
			 an amount equal to 100 percent of the amount of short-time compensation paid
			 under a short-time compensation program (as defined in section 3306(v) of the
			 Internal Revenue Code of 1986, as added by section 2(a)) under the provisions
			 of the State law.
				(2)Terms of
			 paymentsPayments made to a State under paragraph (1) shall be
			 payable by way of reimbursement in such amounts as the Secretary estimates the
			 State will be entitled to receive under this section for each calendar month,
			 reduced or increased, as the case may be, by any amount by which the Secretary
			 finds that the Secretary's estimates for any prior calendar month were greater
			 or less than the amounts which should have been paid to the State. Such
			 estimates may be made on the basis of such statistical, sampling, or other
			 method as may be agreed upon by the Secretary and the State agency of the State
			 involved.
				(3)Limitations on
			 payments
					(A)General payment
			 limitationsNo payments shall be made to a State under this
			 section for short-time compensation paid to an individual by the State during a
			 benefit year in excess of 26 times the amount of regular compensation
			 (including dependents’ allowances) under the State law payable to such
			 individual for a week of total unemployment.
					(B)Employer
			 limitationsNo payments shall be made to a State under this
			 section for benefits paid to an individual by the State under a short-time
			 compensation program if such individual is employed by an employer on a
			 seasonal, temporary, or intermittent basis.
					(b)Applicability
				(1)In
			 generalPayments to a State under subsection (a) shall be
			 available for weeks of unemployment—
					(A)beginning on or
			 after the date of the enactment of this Act; and
					(B)ending on or
			 before the date that is 3 years and 6 months after the date of the enactment of
			 this Act.
					(2)Three-year
			 funding limitation for combined payments under this section and section
			 4States may receive payments under this section and section 4
			 with respect to a total of not more than 156 weeks.
				(c)Two-Year
			 transition period for existing programsDuring any period that
			 the transition provision under section 2(a)(3) is applicable to a State with
			 respect to a short-time compensation program, such State shall be eligible for
			 payments under this section. Subject to paragraphs (1)(B) and (2) of subsection
			 (b), if at any point after the date of the enactment of this Act the State
			 enacts a State law providing for the payment of short-time compensation under a
			 short-time compensation program that meets the definition of such a program
			 under section 3306(v) of the Internal Revenue Code of 1986, as added by section
			 2(a), the State shall be eligible for payments under this section after the
			 effective date of such enactment.
			(d)Funding and
			 certifications
				(1)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise appropriated,
			 such sums as may be necessary for purposes of carrying out this section.
				(2)CertificationsThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this section.
				(e)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(2)State; State
			 agency; State lawThe terms State, State
			 agency, and State law have the meanings given those
			 terms in section 205 of the Federal-State Extended Unemployment Compensation
			 Act of 1970 (26 U.S.C. 3304 note).
				4.Temporary
			 financing of short-time compensation agreements
			(a)Federal-State
			 agreements
				(1)In
			 generalAny State which desires to do so may enter into, and
			 participate in, an agreement under this section with the Secretary provided
			 that such State's law does not provide for the payment of short-time
			 compensation under a short-time compensation program (as defined in section
			 3306(v) of the Internal Revenue Code of 1986, as added by section 2(a)).
				(2)Ability to
			 terminateAny State which is a party to an agreement under this
			 section may, upon providing 30 days’ written notice to the Secretary, terminate
			 such agreement.
				(b)Provisions of
			 Federal-State agreement
				(1)In
			 generalAny agreement under this section shall provide that the
			 State agency of the State will make payments of short-time compensation under a
			 plan approved by the State. Such plan shall provide that payments are made in
			 accordance with the requirements under section 3306(v) of the Internal Revenue
			 Code of 1986, as added by section 2(a).
				(2)Limitations on
			 plans
					(A)General payment
			 limitationsA short-time compensation plan approved by a State
			 shall not permit the payment of short-time compensation to an individual by the
			 State during a benefit year in excess of 26 times the amount of regular
			 compensation (including dependents’ allowances) under the State law payable to
			 such individual for a week of total unemployment.
					(B)Employer
			 limitationsA short-time compensation plan approved by a State
			 shall not provide payments to an individual if such individual is employed by
			 an employer on a seasonal, temporary, or intermittent basis.
					(3)Employer payment
			 of costsAny short-time compensation plan entered into by an
			 employer must provide that the employer will pay the State an amount equal to
			 one-half of the amount of short-time compensation paid under such plan. Such
			 amount shall be deposited in the State’s unemployment fund and shall not be
			 used for purposes of calculating an employer’s contribution rate under section
			 3303(a)(1) of the Internal Revenue Code of 1986.
				(c)Payments to
			 States
				(1)In
			 generalThere shall be paid to each State with an agreement under
			 this section an amount equal to—
					(A)one-half of the
			 amount of short-time compensation paid to individuals by the State pursuant to
			 such agreement; and
					(B)any additional
			 administrative expenses incurred by the State by reason of such agreement (as
			 determined by the Secretary).
					(2)Terms of
			 paymentsPayments made to a State under paragraph (1) shall be
			 payable by way of reimbursement in such amounts as the Secretary estimates the
			 State will be entitled to receive under this section for each calendar month,
			 reduced or increased, as the case may be, by any amount by which the Secretary
			 finds that the Secretary's estimates for any prior calendar month were greater
			 or less than the amounts which should have been paid to the State. Such
			 estimates may be made on the basis of such statistical, sampling, or other
			 method as may be agreed upon by the Secretary and the State agency of the State
			 involved.
				(3)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise appropriated,
			 such sums as may be necessary for purposes of carrying out this section.
				(4)CertificationsThe
			 Secretary shall from time to time certify to the Secretary of the Treasury for
			 payment to each State the sums payable to such State under this section.
				(d)Applicability
				(1)In
			 generalAn agreement entered into under this section shall apply
			 to weeks of unemployment—
					(A)beginning on or
			 after the date on which such agreement is entered into; and
					(B)ending on or
			 before the date that is 2 years and 13 weeks after the date of the enactment of
			 this Act.
					(2)Two-year funding
			 limitationStates may receive payments under this section with
			 respect to a total of not more than 104 weeks.
				(e)Special
			 ruleIf a State has entered into an agreement under this section
			 and subsequently enacts a State law providing for the payment of short-time
			 compensation under a short-time compensation program that meets the definition
			 of such a program under section 3306(v) of the Internal Revenue Code of 1986,
			 as added by section 2(a), the State—
				(1)shall not be
			 eligible for payments under this section for weeks of unemployment beginning
			 after the effective date of such State law; and
				(2)subject to
			 paragraphs (1)(B) and (2) of section 3(b), shall be eligible to receive
			 payments under section 3 after the effective date of such State law.
				(f)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(2)State; State
			 agency; State lawThe terms State, State
			 agency, and State law have the meanings given those
			 terms in section 205 of the Federal-State Extended Unemployment Compensation
			 Act of 1970 (26 U.S.C. 3304 note).
				5.Grants for
			 short-time compensation programs
			(a)Grants
				(1)For
			 implementation or improved administrationThe Secretary shall
			 award grants to States that enact short-time compensation programs (as defined
			 in subsection (i)(2)) for the purpose of implementation or improved
			 administration of such programs.
				(2)For promotion
			 and enrollmentThe Secretary shall award grants to States that
			 are eligible and submit plans for a grant under paragraph (1) for such States
			 to promote and enroll employers in short-time compensation programs (as so
			 defined).
				(3)Eligibility
					(A)In
			 generalThe Secretary shall determine eligibility criteria for
			 the grants under paragraph (1) and (2).
					(B)ClarificationA
			 State administering a short-time compensation program, including a program
			 being administered by a State that is participating in the transition under the
			 provisions of sections 2(a)(3) and 3(c), that does not meet the definition of a
			 short-time compensation program under section 3306(v) of the Internal Revenue
			 Code of 1986 (as added by 2(a)), and a State with an agreement under section 4,
			 shall not be eligible to receive a grant under this section until such time as
			 the State law of the State provides for payments under a short-time
			 compensation program that meets such definition and such law.
					(b)Amount of
			 grants
				(1)In
			 generalThe maximum amount available for making grants to a State
			 under paragraphs (1) and (2) shall be equal to the amount obtained by
			 multiplying $700,000,000 (less the amount used by the Secretary under
			 subsection (e)) by the same ratio as would apply under subsection (a)(2)(B) of
			 section 903 of the Social Security Act (42 U.S.C. 1103) for purposes of
			 determining such State's share of any excess amount (as described in subsection
			 (a)(1) of such section) that would have been subject to transfer to State
			 accounts, as of October 1, 2010, under the provisions of subsection (a) of such
			 section.
				(2)Amount available
			 for different grantsOf the maximum incentive payment determined
			 under paragraph (1) with respect to a State—
					(A)one-third shall be
			 available for a grant under subsection (a)(1); and
					(B)two-thirds shall
			 be available for a grant under subsection (a)(2).
					(c)Grant
			 application and disbursal
				(1)ApplicationAny
			 State seeking a grant under paragraph (1) or (2) of subsection (a) shall submit
			 an application to the Secretary at such time, in such manner, and complete with
			 such information as the Secretary may require. In no case may the Secretary
			 award a grant under this section with respect to an application that is
			 submitted after December 31, 2014.
				(2)NoticeThe
			 Secretary shall, within 30 days after receiving a complete application, notify
			 the State agency of the State of the Secretary's findings with respect to the
			 requirements for a grant under paragraph (1) or (2) (or both) of subsection
			 (a).
				(3)CertificationIf
			 the Secretary finds that the State law provisions meet the requirements for a
			 grant under subsection (a), the Secretary shall thereupon make a certification
			 to that effect to the Secretary of the Treasury, together with a certification
			 as to the amount of the grant payment to be transferred to the State account in
			 the Unemployment Trust Fund (as established in section 904(a) of the Social
			 Security Act (42 U.S.C. 1104(a))) pursuant to that finding. The Secretary of
			 the Treasury shall make the appropriate transfer to the State account within 7
			 days after receiving such certification.
				(4)RequirementNo
			 certification of compliance with the requirements for a grant under paragraph
			 (1) or (2) of subsection (a) may be made with respect to any State
			 whose—
					(A)State law is not
			 otherwise eligible for certification under section 303 of the Social Security
			 Act (42 U.S.C. 503) or approvable under section 3304 of the Internal Revenue
			 Code of 1986; or
					(B)short-time
			 compensation program is subject to discontinuation or is not scheduled to take
			 effect within 12 months of the certification.
					(d)Use of
			 fundsThe amount of any grant awarded under this section shall be
			 used for the implementation of short-time compensation programs and the overall
			 administration of such programs and the promotion and enrollment efforts
			 associated with such programs, such as through—
				(1)the creation or
			 support of rapid response teams to advise employers about alternatives to
			 layoffs;
				(2)the provision of
			 education or assistance to employers to enable them to assess the feasibility
			 of participating in short-time compensation programs; and
				(3)the development or
			 enhancement of systems to automate—
					(A)the submission and
			 approval of plans; and
					(B)the filing and
			 approval of new and ongoing short-time compensation claims.
					(e)AdministrationThe
			 Secretary is authorized to use 0.25 percent of the funds available under
			 subsection (g) to provide for outreach and to share best practices with respect
			 to this section and short-time compensation programs.
			(f)RecoupmentThe
			 Secretary shall establish a process under which the Secretary shall recoup the
			 amount of any grant awarded under paragraph (1) or (2) of subsection (a) if the
			 Secretary determines that, during the 5-year period beginning on the first date
			 that any such grant is awarded to the State, the State—
				(1)terminated the
			 State's short-time compensation program; or
				(2)failed to meet
			 appropriate requirements with respect to such program (as established by the
			 Secretary).
				(g)FundingThere
			 are appropriated, out of moneys in the Treasury not otherwise appropriated, to
			 the Secretary, $700,000,000 to carry out this section, to remain available
			 without fiscal year limitation.
			(h)ReportingThe
			 Secretary may establish reporting requirements for States receiving a grant
			 under this section in order to provide oversight of grant funds.
			(i)DefinitionsIn
			 this section:
				(1)SecretaryThe
			 term Secretary means the Secretary of Labor.
				(2)Short-time
			 compensation programThe term short-time compensation
			 program has the meaning given such term in section 3306(v) of the
			 Internal Revenue Code of 1986, as added by section 2(a).
				(3)State; State
			 agency; State lawThe terms State, State
			 agency, and State law have the meanings given those
			 terms in section 205 of the Federal-State Extended Unemployment Compensation
			 Act of 1970 (26 U.S.C. 3304 note).
				6.Assistance and
			 guidance in implementing programs
			(a)In
			 generalIn order to assist
			 States in establishing, qualifying, and implementing short-time compensation
			 programs (as defined in section 3306(v) of the Internal Revenue Code of 1986,
			 as added by section 2(a)), the Secretary of Labor (in this section referred to
			 as the Secretary) shall—
				(1)develop model
			 legislative language which may be used by States in developing and enacting
			 such programs and periodically review and revise such model legislative
			 language;
				(2)provide technical
			 assistance and guidance in developing, enacting, and implementing such
			 programs;
				(3)establish
			 reporting requirements for States, including reporting on—
					(A)the number of
			 estimated averted layoffs;
					(B)the number of
			 participating employers and workers; and
					(C)such other items
			 as the Secretary of Labor determines are appropriate.
					(b)Model language
			 and guidanceThe model language and guidance developed under
			 subsection (a) shall allow sufficient flexibility by States and participating
			 employers while ensuring accountability and program integrity.
			(c)ConsultationIn
			 developing the model legislative language and guidance under subsection (a),
			 and in order to meet the requirements of subsection (b), the Secretary shall
			 consult with employers, labor organizations, State workforce agencies, and
			 other program experts.”
			7.Reports
			(a)Initial
			 report
				(1)In
			 generalNot later than 4 years after the date of the enactment of
			 this Act, the Secretary of Labor shall submit to Congress and to the President
			 a report or reports on the implementation of the provisions of this Act.
				(2)RequirementsAny
			 report under paragraph (1) shall include the following:
					(A)A description of
			 best practices by States and employers in the administration, promotion, and
			 use of short-time compensation programs (as defined in section 3306(v) of the
			 Internal Revenue Code of 1986, as added by section 2(a)).
					(B)An analysis of the
			 significant challenges to State enactment and implementation of short-time
			 compensation programs.
					(C)A survey of
			 employers in States that have not enacted a short-time compensation program or
			 entered into an agreement with the Secretary on a short-time compensation plan
			 to determine the level of interest among such employers in participating in
			 short-time compensation programs.
					(D)Other matters
			 related to the implementation of the provisions of this Act as the Secretary of
			 Labor determines appropriate.
					(b)Subsequent
			 reportsAfter the submission of the report under subsection (a),
			 the Secretary of Labor may submit such additional reports on the implementation
			 of short-time compensation programs as the Secretary deems appropriate.
			(c)FundingThere
			 are appropriated, out of any moneys in the Treasury not otherwise appropriated,
			 to the Secretary of Labor, $1,500,000 to carry out this section, to remain
			 available without fiscal year limitation.
			
